Order insofar as appealed from unanimously reversed on the law without costs, motion granted and matter remitted to Supreme Court for further proceedings, in accordance with the following Memorandum: The note sued upon provided that, in case of default, the promisor would pay reasonable attorney’s fees actually incurred whether before or after litigation. Hence, the court should have granted plaintiff’s application for the attorney’s fees incurred after judgment, including fees incurred in its efforts to collect the judgment. We remit the matter to Su*1073preme Court, therefore, to determine the reasonable amount of the attorney’s fees incurred. (Appeal from Order of Supreme Court, Erie County, Rath, J. — Attorney’s Fees.) Present —Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.